                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

RHONDA ANN MANNING,                              )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )       NO. 3:18-cv-00597
                                                 )
SOCIAL SECURITY                                  )       JUDGE CAMPBELL
ADMINISTRATION,                                  )       MAGISTRATE JUDGE HOLMES
                                                 )
     Defendant.                                  )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”)

(Doc. No. 16), which was filed on June 3, 2019, and Plaintiff’s Response thereto. (Doc. No. 17).

Through the R&R, the Magistrate Judge recommends Plaintiff’s Motion for Judgment on the

Record (Doc. No. 14) be denied and the Social Security Administration’s decision be affirmed.

For the reasons discussed below, the Magistrate Judge’s R&R will be approved and adopted.

                              I.      STANDARD OF REVIEW

         Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).
                                       II.    ANALYSIS

       If the Court construes Plaintiff’s Response (Doc. No. 17) as objections to the R&R, the

objections are timely. But even so, Plaintiff’s Response does not directly challenge the reasoning

of the R&R or lodge specific objections to the R&R. Instead, Plaintiff appears to simply re-state

facts and arguments she previously made and the Magistrate Judge already considered in reaching

her decision. Thus, Plaintiff’s objections do not provide a basis to reject or modify the currently

pending R&R.

                                      III. CONCLUSION

       Having reviewed the R&R and fully considered Plaintiff’s objections, the Court concludes

that Plaintiff’s objections are without merit, and the R&R (Doc. No. 16) should be adopted and

approved. Accordingly, Plaintiff’s Motion for Judgment on the Record (Doc. No. 14) is DENIED,

and the decision of the Social Security Administration is AFFIRMED.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.

                                                     ________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                2
